DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 8/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As Applicant did not traverse the restriction, it is hereby deemed proper and made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/201,801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of copending ‘801 recite all of the same limitations, with the exception that instead of reciting Fe is content is smaller than Si content in the first and third oxide layers (as in the instant application), Si content is instead a local maximum in the first and third oxide layers; and Fe content is a local maximum in the second oxide layer rather than Fe content being larger than Si content (as in the instant application). Because Si and Fe are local maximums in their respective layers in the product of ‘801, these layers necessarily have the same relative amounts of Fe and Si.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/201,871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of copending ‘871 recite all of the same limitations, with the exception that instead of reciting Fe is content is smaller than Si content, Si content is a local maximum in the first and third oxide layers (as in the instant application); and Fe content is a local maximum in the second oxide layer rather than Fe content being larger than Si content (as in the instant application). Because Si and Fe are local maximums in their respective layers in the product of ‘871, these layers necessarily have the same relative amounts of Fe and Si.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshidome (US 2019/0279801).
Regarding claim 1, Yoshidome teaches soft magnetic metal particles 2 having a coating layer 10 on the surface of the particle (¶ 38, Fig. 1). The soft magnetic metal can be an alloy containing Fe and Si (¶ 41). The coating layer comprises three coating parts (¶ 48). The first coating part 11 covers the surface of the particle 2 and includes oxides of Si as a main component, such that Si content is the most of all elements, excluding oxygen, in the first coating part (¶ 52). Accordingly, the Fe content in the first part must be smaller than the Si content. The second coating part 12 covers the first coating part 11 and includes oxides of Fe as a main component, such that Fe content is the most of all elements, excluding oxygen, in the second coating part (¶ 56). Accordingly, the Fe content in the second part must be larger than the Si content. The third coating part 13 covers the second coating part 12 and includes oxides of an element such as Si as a main component, such that the content of this element is the most of all elements, excluding oxygen, in the third coating part (¶ 70). Accordingly, the Si content in the third part must be larger than the Fe content.
While Yoshidome does not expressly teach performing line analysis of element content, this is merely a method of determining the elemental content of the coating parts. Since Yoshidome expressly teaches each coating part contains an amount of Fe or Si, as the case may be, that meets the claimed requirements, it is expected that if a line analysis of elemental content were performed on the coated particle of Yoshidome, the claimed limitations would necessarily be met by the prior art. See MPEP 2112.
Regarding claim 2, Yoshidome teaches exemplary Fe-Si alloys for the soft magnetic material comprising Fe-6.5Si (6.5 parts Si) and Fe-6.7Si-2.5Cr-2.5B-0.75C (7.1 parts Si) (see Tables 1 & 2). These lie within the claimed range.
Regarding claims 3 and 5, Yoshidome teaches exemplary Fe-6.5Si alloys for the soft magnetic material comprise no Cr (see Table 1), which lies within the claimed range.
Regarding claims 4 and 6-7, Yoshidome teaches an inductor comprising a dust core (¶ 86), and the dust core is constituted from the coated soft magnetic metal powder comprising the disclosed metal particles (¶ 85).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2019-009307, JP 2018-011043, and JP 2018-037635 all teach magnetic powders having three or more oxide layers. However, the cited prior art teaches the oxide layers have differing compositions than those claimed and they do not suggest the claimed oxide layer compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784